Title: Samuel Harrison Smith to William Harris Crawford, 26 October 1816 (Abstract)
From: Smith, Samuel Harrison
To: Crawford, William Harris


        § Samuel Harrison Smith to William Harris Crawford. 26 October 1816, Treasury Department, Revenue Office. “A Keeper being requisite for a new Light House erected on Point Gammon, the name of Samuel A. Peak, with the accompanying recommendations, are respectfully submitted for the consideration of the President.
        “It is also requisite that the salary of the Keeper be fixed, which it is proposed shall be three hundred dollars.”
      